

 


 
EXHIBIT 10.1
 


 
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND MODIFICATION OF PROMISSORY NOTE


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT AND MODIFICATION OF
PROMISSORY NOTE (this “Amendment”) dated to be effective as of DECEMBER 31, 2010
(the “Effective Date”), is by and among THERMO CREDIT, LLC, a Colorado limited
liability company (together with its successors and assigns, “Lender”), and
TELETOUCH COMMUNICATIONS, INC., a Delaware corporation (“TCI”), TELETOUCH
LICENSES, INC., a Delaware corporation (“TLI”), and PROGRESSIVE CONCEPTS, INC.,
a Texas corporation (“PCI”, collectively with TCI, TLI, and any other Person
identified or named from time to time as a “Debtor” under the Loan Documents,
jointly and severally “Debtor”).
 
RECITALS
 
WHEREAS, Debtor and Lender entered into that certain LOAN AND SECURITY AGREEMENT
dated as of APRIL 30, 2008 (as amended, modified, and restated from time to
time, the “Agreement”), pursuant to which Lender agreed to make certain credit
facilities available to Debtor on the terms and conditions set forth therein;
and
 
WHEREAS, in connection with the Agreement, Debtor executed and delivered to
Lender that certain PROMISSORY NOTE dated as of even date with the Agreement, in
the original principal amount of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00)
(as amended, modified, and restated from time to time, the “Note”); and
 
WHEREAS, in connection with the Agreement, TCI executed and delivered to Lender
that certain DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES, ASSIGNMENT
OF RENTS, AND FINANCING STATEMENT dated as of even date with the Note, naming
Jack Eumont as Trustee and Lender as Beneficiary, recorded under Clerk’s File
No. 2008-0026698 of the Official Public Records of Real Property of Smith
County, Texas, (“Smith County Deed of Trust”) and covering certain real property
situated in Smith County, Texas, as more particularly described on Exhibit “A”
to the Smith County Deed of Trust; and
 
WHEREAS, in connection with the Agreement, PCI executed and delivered to Lender
that certain DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES, ASSIGNMENT
OF RENTS, AND FINANCING STATEMENT dated as of even date with the Note, naming
Jack Eumont as Trustee and Lender as Beneficiary, recorded under Clerk’s File
No. D208219469 of the Official Public Records of Real Property of Tarrant
County, Texas, (as amended, modified, and restated from time to time, the
“Tarrant County Deed of Trust” and together with the Smith County Deed of Trust,
the “Deed of Trust”) and covering certain real property situated in Tarrant
County, Texas, as more particularly described on Exhibit “A” to the Tarrant
County Deed of Trust; and
 
WHEREAS, the parties desire to amend the Agreement and the Note pursuant to the
terms and conditions set forth herein;
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
Definitions.  Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement, as
amended hereby, and the term “Third Amendment” shall mean this Amendment.
 
Amendments to Agreement.
 
The first sentence of Section 2(c) of the Agreement is hereby amended in its
entirety as follows:
 
Subject to the terms and conditions set forth in this Agreement and the other
Loan Documents, Lender hereby agrees to lend to Debtor an aggregate sum not to
exceed at any time the lesser of (i) an amount equal to the Borrowing Base
existing at such time or (ii) (A) EIGHTEEN MILLION AND NO/100 DOLLARS
($18,000,000.00) minus (B) the Reducing Loan Availability at such time (the
“Revolving Credit Facility”), on a revolving basis from time to time during the
period commencing on the date hereof and continuing until JANUARY 31, 2013, or
such other date as may be established by a written instrument between Debtor and
Lender from time to time (the “Revolving Credit Maturity Date”).
 
Section 2(h)(iv) of the Agreement is hereby amended by deleting the “and”
following the “;” at the end of Section 2(h)(iv).
 
Section 2(h)(v) of the Agreement is hereby amended by deleting the “.” At the
end of Section 2(h)(v) and substituting “; and” in place thereof.
 
Section 2(h)(vi) is hereby added to the Agreement as follows:
 
(vi)           A commitment fee (“Commitment Fee C”) equal to 0.75% of the
amount set forth in clause (A) of the first sentence of Section 2(c). Commitment
Fee C shall be deemed earned as of the execution of the Third Amendment, but
payable on or before JANUARY 31, 2012.
 
Modification of Note.
 
Section 4 of the Note is hereby modified in its entirety as follows:
 
Payment Schedule.  Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any reasonable out-of-pocket costs and
expenses (other than the outstanding principal balance hereof and interest
hereon) of or incurred by Lender for which Debtor shall be obligated to pay or
reimburse to Lender shall be entitled pursuant to the provisions of this Note or
the other Loan Documents, (b) the payment of accrued but unpaid interest
thereon, (c) the payment of any unpaid fees for which Debtor shall be entitled
pursuant to the provisions of this Note or the other Loan Documents, and (d) the
payment of all or any portion of the principal balance hereof then outstanding
hereunder.  If any payment of principal or interest on this Note shall become
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in such case be
included in computing interest in connection with such payment.  This Note shall
be due and payable as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Monthly payments of interest (computed on the average unpaid principal balance
outstanding during that month) and fees shall be payable on or before the first
day of each calendar month following the interest calculation month with the
final interest payment payable on the Maturity Date, commencing on AUGUST 31,
2009 and continuing until JANUARY 31, 2013; and
 
Principal of this Note shall be due and payable in monthly installments of the
Monthly Step Down, payable on the last day of each calendar month, beginning
DECEMBER 31, 2009, and continuing regularly thereafter until JANUARY 31, 2013,
when the entire balance of principal and accrued and unpaid interest shall be
due and payable.
 
Subject to the terms and conditions in the Loan Agreement, Debtor may borrow,
repay and reborrow loans on a revolving basis at any time and from time to time,
up to a maximum principal aggregate amount outstanding at any one time equal to
the lesser of (i) the amount of the Borrowing Base existing at such time, or
(ii) the Revolving Credit Facility (such maximum principal amount being
referenced to herein as the “Lender Commitment Amount”).  Lender shall incur no
liability for its refusal to advance funds based upon its reasonable
determination that any conditions precedent to such further advances set forth
in the Loan Agreement have not been satisfied.
 
Lender’s records of the amounts borrowed and accrued and unpaid interest thereon
from time to time shall be conclusive proof thereof absent manifest error.
 
Monthly Step Down Payments.  Debtor and Lender hereby agree that the Monthly
Step Down payments for the period beginning DECEMBER 31, 2010 and ending JUNE
30, 2011, shall be deferred and shall be due and payable on or before AUGUST 31,
2011, and shall bear interest at the Rate (as defined in the Note) until paid.
Debtor’s failure to pay any Monthly Step Down payment in accordance with this
Section shall be an Event of Default under Section 12(a) of the Agreement.
 
Overadvance.  Debtor acknowledges and agrees that an Overadance of FOUR HUNDRED
THIRTY THREE THOUSAND SEVEN HUNDRED FORTY-SEVEN AND NO/100 DOLLARS ($433,747.00)
has occurred as of DECEMBER 31, 2010. Debtor and Lender hereby agree that the
payment of such Overadvance shall be deferred and any remaining portion of this
Overadvance shall be due and payable on or before AUGUST 31, 2011 after giving
consideration to the Debtor’s Borrowing Base as of that date. Notwithstanding
anything in the Loan Documents to the contrary, such Overadvance shall bear
interest at the Rate (as defined in the Note) until paid.  Such deferral of
payment shall be a one-time limited deferral, and any other Overadvance shall be
repaid as required by Section 2(c) of the Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Conditions Precedent.  The obligations of Lender under this Amendment shall be
subject to the condition precedent that Debtor shall have executed and delivered
to Lender this Amendment and such other documents and instruments incidental and
appropriate to the transaction provided for herein as Lender or its counsel may
reasonably request.
 
Payment of Fees and Expenses.  Debtor agrees to pay all reasonable fees of
Lender in connection with the drafting and execution of this Amendment.
 
Ratifications.  Except as expressly modified and superseded by this Amendment,
the Loan Documents are ratified and confirmed and continue in full force and
effect.  The Loan Documents, as modified by this Amendment, continue to be
legal, valid, binding and enforceable in accordance with their respective
terms.  Without limiting the generality of the foregoing, Debtor hereby ratifies
and confirms that all liens heretofore granted to Lender (including without
limitation, the liens granted under the Deed of Trust) were intended to, do and
continue to secure the full payment and performance of the Indebtedness.  Debtor
agrees to perform such acts and duly authorize, execute, acknowledge, deliver,
file and record such additional assignments, security agreements, modifications
or agreements to any of the foregoing, and such other agreements, documents and
instruments as Lender may reasonably request in order to perfect and protect
those liens and preserve and protect the rights of Lender in respect of all
present and future Collateral.  The terms, conditions and provisions of the Loan
Documents (as the same may have been amended, modified or restated from time to
time) are incorporated herein by reference, the same as if stated verbatim
herein.
 
Representations, Warranties and Confirmations.  Debtor hereby represents and
warrants to Lender that (a) this Amendment and any other Loan Documents to be
delivered under this Amendment (if any) have been duly executed and delivered by
Debtor, are valid and binding upon Debtor and are enforceable against Debtor in
accordance with their terms, except as limited by any applicable bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles, (b) no action of, or filing with, any
governmental authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance by Debtor of this
Amendment or any other Loan Document to be delivered under this Amendment, and
(c) the execution, delivery and performance by Debtor of this Amendment and any
other Loan Documents to be delivered under this Amendment do not require the
consent of any other person and do not and will not constitute a violation of
any laws, agreements or understandings to which Debtor is a party or by which
Debtor is bound.
 
Release.  Each Obligor hereby acknowledges and agrees that there are no
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of such Obligor under the Loan Documents and the other
agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining thereto, and that no Obligor has any right to seek
affirmative relief or damages of any kind or nature from Lender.  To the extent
any such defenses, counterclaims, offsets, cross-complaints, claims, demands or
rights exist, each Obligor hereby waives, and hereby knowingly and voluntarily
releases and forever discharges Lender and its predecessors, officers,
directors, agents, attorneys, employees, successors and assigns, from all
possible claims, demands, actions, causes of action, defenses, counterclaims,
offsets, cross-complaints, damages, costs, expenses and liabilities whatsoever,
whether known or unknown, such waiver and release being with full knowledge and
understanding of the circumstances and effects of such waiver and release and
after having consulted legal counsel with respect thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Multiple Counterparts.  This Amendment may be executed in a number of identical
separate counterparts, each of which for all purposes is to be deemed an
original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.
 
Reference to Agreement.  Each of the Loan Documents, including the Agreement and
any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof containing a reference to
the Agreement shall mean and refer to the Agreement as amended hereby.
 
Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
Headings.  The headings, captions, and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.
 



--------------------------------------------------------------------------------


NOTICE OF FINAL AGREEMENT


THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT,
REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND AMONG THE
PARTIES
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
LENDER:
 
ADDRESS:
       
THERMO CREDIT, LLC
 
639 Loyola Avenue, Suite 2565
     
New Orleans, LA 70113
       
 
     
By:
/s/ Jack Eumont
   
Name:
Jack Eumont
   
Title:
Executive Vice President
                   
DEBTOR:
 
ADDRESS:
     
TELETOUCH COMMUNICATIONS, INC.
 
5718 Airport Freeway
     
By:
/s/ Thomas A. Hyde, Jr.
 
Fort Worth, TX 76117
Name:
Thomas A. Hyde, Jr.
   
Title:
President and Chief Operating Officer
                   
TELETOUCH LICENSES, INC.
 
5718 Airport Freeway
     
By:
/s/ Thomas A. Hyde, Jr.
 
Fort Worth, TX 76117
Name:
Thomas A. Hyde, Jr.
   
Title:
President
                   
PROGRESSIVE CONCEPTS, INC.
 
5718 Airport Freeway
     
By:
/s/ Thomas A. Hyde, Jr.
 
Fort Worth, TX 76117
Name:
Thomas A. Hyde, Jr.
   
Title:
President and Chief Executive Officer
   



 